UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or other jurisdiction of incorporation or organization IRS Employer Identification No. 80 Blanchard Road Burlington, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x The number of shares of Common Stock par value $0.001 per share, outstanding as of February 11, 2013 was 15,332,768 1 Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended December 31, 2012 Index Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of December 31, 2012 and September 30, 2011 4 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the three months ended December 31, 2012 and 2011 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended December 31, 2012 and 2011 7 Notes to Interim Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II Other Information Item 1. Legal Proceedings 30 Item 2.
